Citation Nr: 1231993	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  09-08 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected gallbladder removal with gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the neck.

3.  Entitlement to service connection for arthritis of the shoulder.

4.  Entitlement to service connection for arthritis of the arms.

5.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2008 rating actions of the Department of Veterans Affairs Regional Office (RO) in Atlanta, Georgia.  The Board notes that the March 2007 rating decision, which continued the 10 percent evaluation of the Veteran's service-connected gall bladder removal with GERD, ensued from a routine re-evaluation of this condition and not from any formal claim submitted by the Veteran.

In March 2011, the Board remanded the present matter for additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In March 2011, the Board remanded the issues of service connection for arthritis of the neck, arthritis of the shoulder, arthritis of the arms, and a lung disorder to the RO to issue a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Review of the claims file and Virtual VA (electronic file) fails to show that an SOC has been issued.  As such, another remand is required to correct this deficiency.  Stegall.

Also, in the March 2011 remand, the Board requested that records of all private treatment for the Veteran's digestive condition since March 2006 (one year before the rating decision on appeal) be obtained and associated with the claims file, including the report of a January 2010 EGD ordered by Dr. K. Shakoor.  The record does not show that this development was carried out.  Therefore, another remand is required to correct this deficiency.  Stegall.

Finally, in a July 2012 statement, the Veteran's representative stated that the Veteran's service-connected gall bladder removal with GERD worsened.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, a new examination is necessary to assess the current severity of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining release forms from the Veteran and any other required information, records of all private treatment for her digestive condition since March 2006 (one year before the rating decision on appeal) should be obtained and associated with the claims file.  The Board is particularly interested in the report of a January 2010 EGD ordered by Dr. K. Shakoor.

2.  After completing any necessary development, provide a statement of the case to the Veteran regarding the issues of entitlement to service connection for a lung disorder and arthritis of the neck, shoulder, and arms.  The Veteran should be informed of the period of time within which she must file a substantive appeal to perfect her appeal to the Board concerning these issues.  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of her gall bladder removal with GERD.  The claims folder should be made available to and reviewed by the examiner.  Any necessary tests should be performed. 

The examiner is asked to address whether the Veteran's GERD results in epigastric distress, specifically, dysphagia, pyrosis, or regurgitation; if so, whether such symptoms are accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health; whether any such symptoms are persistently recurrent.

Additionally, the examiner should indicate whether the Veteran's GERD results in pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health.

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on her employment and activities of daily life.  A complete rationale for any opinion expressed should be provided.

4.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and her representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


